Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Le on 7/13/2021.
The examiner’s amendment of 6/29/2021 is replaced as follows:

The application has been amended as follows: 
Claim 1, lines 5-6, "intersecting the front windshield glass" is changed to --toward a vehicle inner side as the transparent member extends toward a vehicle front
 side--;

Claim 1, lines 7-8, "a vehicle front side" is changed to --the vehicle front side--;

Claim 1, line 9, "a vehicle front side" is changed to --the vehicle front side--;

Claim 2, lines 5-6, "intersecting the front windshield glass" is changed to --toward a vehicle inner side as the transparent member extends toward a vehicle front 
side--;
Claim 2, lines 7-8, "a vehicle front side" is changed to --the vehicle front side--;

Claim 2, line 9, "a vehicle front side" is changed to --the vehicle front side--. 
Reasons for Allowance
Reasons for allowance remain as previously stated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667.  The examiner can normally be reached on 4:30-1PM.  The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
7/14/2021